    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DIANA PAGAN,

                       Plaintiff,                18-cv-7012 (JGK)

           - against -                           MEMORANDUM OPINION AND
                                                 ORDER
ANDREW M. SAUL, Commissioner of
Social Security,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     This case involves a claim for Supplemental Security Income

(“SSI”) under Title XVI of the Social Security Act (the “Act”).

The plaintiff, Diana Pagan, applied for SSI on March 5, 2015,

alleging disability based on Bipolar Disorder, depression, PTSD,

anxiety, trouble sleeping, and trouble controlling mood. The

Social Security Administration (“SSA”) denied her initial

application for benefits on July 21, 2015. The plaintiff then

requested and received a hearing before an Administrative Law

Judge (“ALJ”). On June 1, 2017, the ALJ found the plaintiff not

disabled, and this became the final decision of the Commissioner

of Social Security (“the Commissioner”) when the Appeals Council

denied the plaintiff’s request for review on May 30, 2018. The

plaintiff then brought the present action on August 3, 2018,

seeking judicial review of the Commissioner’s decision pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3). The parties cross-moved
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 2 of 21



for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c).

     Briefly, the undisputed facts in the record show the

following. The plaintiff was born on December 15, 1968 and

suffers from severe physical and mental impairments. She has a

tenth grade education and has not had a job since 2012. Tr. 86,

210, 218. Over the past ten years, she has been chronically

homeless and at the time of her SSI application, lived with

relatives. Id. at 58, 574. The plaintiff was diagnosed with

major depression, anxiety, and insomnia in 2009. Id. at 583. She

attempted suicide in 2011 and was subsequently diagnosed with

bipolar disorder and PTSD. Id. at 667, 493. In November 2013,

the plaintiff checked herself into a hospital claiming

depression and an inability to take care of herself. Id. at 804.

      The plaintiff received mental health services from the

Federal Employment and Guidance Services (“FEGS”) from at least

December 2013 through June 2015 and from the Jewish Board Family

and Children Services (the “Jewish Board”) from June 2015 at

least to the date of the ALJ’s decision. Id. at 473-584, 638,

932-1146. The plaintiff’s treating psychiatrist at both

institutions was Dr. Joseph Charles. The plaintiff has been

prescribed a variety of anti-depressant, anti-psychotic, and

anti-anxiety medications. Id. at 480, 484.




                                    2
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 3 of 21



     The plaintiff’s application for SSI benefits in March 2015

claimed that she was disabled based on bipolar disorder,

depression, PTSD, anxiety, trouble sleeping, and trouble

controlling her mood. Id. at 92.

     The Court referred this matter to Magistrate Judge

Katharine H. Parker for a Report and Recommendation. Magistrate

Judge Parker recommended that the Commissioner’s motion be

granted and that the plaintiff’s motion be denied. The plaintiff

objects to the Discussion and Section II, Parts A through F of

the Magistrate Judge’s Report and Recommendation. In particular,

as relevant to this decision, the plaintiff objected to the

Magistrate Judge’s conclusion that the ALJ had developed the

record as the ALJ was required to do. The plaintiff also

objected to the Magistrate Judge’s conclusion that found no

error in the ALJ’s decision to afford “little weight” to the

opinions of Dr. Charles, the plaintiff’s treating psychiatrist.

The Magistrate judge concluded that, while the ALJ had failed to

consider explicitly the relevant factors in assessing the weight

to be afforded to the opinion of a treating doctor, the

procedural error was “harmless.”

     After a de novo review of the plaintiff’s objections to

these conclusions by the Magistrate Judge, the ALJ’s decision

cannot be sustained because the ALJ should have developed the

record, particularly by determining from Dr. Charles the medical


                                    3
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 4 of 21



reasons for his conclusion that the plaintiff was unable to

work, and the ALJ’s cursory rejection of Dr. Charles’s opinions

without obtaining further medical information was legally

erroneous. Therefore, for the reasons explained in more detail

below, the plaintiff’s motion for judgment on the pleadings is

granted, the Commissioner’s motion for judgment on the pleadings

is denied, and the case is remanded to the Commissioner for

further proceedings.

                                   I.

     Pursuant to 28 U.S.C. § 636(b)(1)(C), any portion of a

magistrate judge’s Report and Recommendation to which objection

is made is subject to de novo review. See, e.g., McClain ex rel.

McClain v. Halter, No. 99-CV-3236, 2001 WL 619177, at *1

(S.D.N.Y. June 5, 2001). A court may set aside a determination

by the Commissioner only if it is based on legal error or is not

supported by substantial evidence in the record. See 42 U.S.C.

§§ 405(g) and 1383(c)(3); Berry v. Schweiker, 675 F.2d 464, 467

(2d Cir. 1982) (per curiam). “Substantial evidence is ‘more than

a mere scintilla,’ it is ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Santos

v. Astrue, No. 12-CV-2075, 2013 WL 5462337, at *1 (S.D.N.Y.

Sept. 30, 2013) (quoting Richardson v. Perales, 402 U.S. 389,

401 (1971)); see also Lugo v. Berryhill, 390 F. Supp. 3d 453,

457 (S.D.N.Y. 2019).


                                    4
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 5 of 21



                                     II.

     The standards governing entitlement to SSI benefits are

well settled. A claimant seeking such benefits is considered

disabled if the claimant is “unable to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C.

§ 1382c(a)(3)(A). 1

     The analytical framework for evaluating SSI claims is

defined by regulations of the Commissioner, which set forth a

five-step inquiry. See 20 C.F.R. § 416.920. The Second Circuit

Court of Appeals has described this five-step process as

follows:

           1. The Commissioner considers whether the
           claimant is currently engaged in substantial
           gainful activity.


1 The statutory definitions of disability are identical under both Title II
Disability Insurance and Title XVI Supplemental Security Income Programs.
Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a)(3). Cases under 42
U.S.C. § 423 are cited interchangeably with cases under 42 U.S.C.
§ 1382c(a)(3). See Hankerson v. Harris, 636 F.2d 893, 895 n.2 (2d Cir. 1980).
Furthermore, in making determinations with respect to disability for SSI, the
provisions of Section 423(d)(5) shall apply. See 42 U.S.C.
§ 1382c(a)(3)(H)(i). Section 423(d)(5)(B) requires the Commissioner to
“develop a complete medical history of at least the preceding twelve months
for any case in which a determination is made that the individual is not
under a disability.” It also requires the Commissioner to “make every
reasonable effort to obtain from the individual’s treating physician (or
other treating health care provider) all medical evidence, including
diagnostic tests, necessary in order to properly make such determination,
prior to evaluating medical evidence obtained from any other source on a
consultative basis.” Id.



                                      5
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 6 of 21



          2. If not, the Commissioner considers whether
          the claimant has a “severe impairment” which
          limits his or her mental or physical ability
          to do basic work activities.
          3. If the claimant has a “severe impairment,”
          the Commissioner must ask whether, based
          solely on medical evidence, claimant has an
          impairment listed in Appendix 1 of the
          regulations. If the claimant has one of these
          enumerated impairments, the Commissioner will
          automatically    consider    [the    claimant]
          disabled,   without   considering   vocational
          factors such as age, education, and work
          experience.
          4. If the impairment is not “listed” in the
          regulations,   the  Commissioner   then   asks
          whether,   despite   the   claimant’s   severe
          impairment, he or she has residual functional
          capacity to perform his or her past work.
          5. If the claimant is unable to perform his or
          her   past   work,   the   Commissioner   then
          determines whether there is other work which
          the claimant could perform. The Commissioner
          bears the burden of proof on this last step,
          while the claimant has the burden on the first
          four steps.

Shaw v. Chater, 221 F.3d 126, 132 (2d Cir. 2000) (citation

omitted); see also Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir.

2008); Avila v. Astrue, 933 F. Supp. 2d 640, 649 (S.D.N.Y.

2013).

                                  III.

     In this case, the ALJ found that the plaintiff met the

first two steps because the plaintiff had not engaged in

substantial gainful activity since March 2015, and the plaintiff

had the severe impairments of bipolar disorder, depression,

anxiety, and obesity. At step three, the ALJ found that none of



                                    6
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 7 of 21



these impairments met any of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1, §§ 12.04 and 12.06. At step

four, the ALJ found that the plaintiff had the residual

functional capacity (“RFC”) to perform simple, routine, and

unskilled work and could tolerate occasional interaction with

the public. In analyzing whether the plaintiff had an impairment

that met the appropriate listing and what the plaintiff’s RFC

was, the ALJ discussed the opinions of several doctors,

including Consultative Examiners Fredelyn Enelberg Damari, Ph.D.

and Peter Graham, M.D.; state agency physician S. Bhutwala,

Ph.D.; Joseph Charles, M.D.; Saeid Tafreshi, M.D.; and Scott C.

Schwartz, M.D. The ALJ also discussed the opinion of Zulma

Rodriguez, LMSW, and the plaintiff’s own testimony. At step

five, the ALJ found that there existed jobs in the national

economy that the plaintiff could perform and therefore, the

plaintiff was not disabled. Tr. 30-38.

                                     A.

      The plaintiff first objects to the Magistrate Judge’s

conclusion that the ALJ properly developed the record. 2


2 The Commissioner objects that the Court should not consider this objection
to the Report and Recommendation because the plaintiff did not raise this
objection before the Magistrate Judge. It is true that courts in this
district generally do not consider arguments raised in objections to the
Report and Recommendation that were not raised initially before the
Magistrate Judge. See e.g., Lopez v. City of New York, No. 17-CV-3014, 2018
WL 1371164, at *2 (S.D.N.Y. Mar. 15, 2018). However, the plaintiff’s
objection is to the specific finding of the Magistrate Judge that the ALJ
adequately developed the record, which the Magistrate Judge correctly noted



                                      7
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 8 of 21



     In a proceeding to determine whether a claimant is

disabled, the ALJ has an affirmative duty to develop the

administrative record. See Echevarria v. Sec’y of Health & Human

Servs., 685 F.2d 751, 755 (2d Cir. 1982) (citations omitted);

see also Guillen v. Berryhill, 679 F. App’x 107, 109 (2d Cir.

2017) (citing Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999)

(“[W]here there are deficiencies in the record, an ALJ is under

an affirmative obligation to develop a claimant’s medical

history[.]”)); Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 508–

09 (2d Cir. 2009). “This duty arises from the Commissioner’s

regulatory obligations to develop a complete medical record

before making a disability determination, and exists even when

. . . the claimant is represented by counsel.” Avila, 933 F.

Supp. 2d at 653 (citing Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996)). “When there are gaps in the administrative record

. . . [the Second Circuit Court of Appeals has], on numerous




was the legal obligation of the ALJ. See Guerrero v. Comm’r of Soc. Sec., No.
16-CV-3290, 2017 WL 4084051, at *4 (S.D.N.Y. Sept. 13, 2017) (distinguishing
between new arguments that protest the ALJ’s findings with arguments that
properly object to the Magistrate Judge’s report); Abu-Nassar v. Elders
Futures, Inc., No. 88-CV-7906, 1994 WL 445638, at *4 n.2 (S.D.N.Y. Aug. 17,
1994) (declining to consider new arguments not raised before the Magistrate
Judge that were not submitted as objections). In any event, this objection is
inextricably intertwined with the plaintiff’s objection to the ALJ’s failure
to deal correctly with the opinions of the plaintiff’s treating physician and
is properly before the Court. See e.g., Yulfo v. Comm’r of Soc. Sec., No. 17-
CV-00448, 2018 WL 2187385, at *13 (S.D.N.Y. Apr. 10, 2018) (noting that the
treating physician rule is inextricably linked to the ALJ’s duty to develop
the record), report and recommendation adopted, No. 17-CV-448, 2018 WL
2186412 (S.D.N.Y. May 11, 2018).



                                      8
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 9 of 21



occasions, remanded to the Commissioner for further development

of the evidence.” Pratts, 94 F.3d at 39 (alteration omitted).

     The plaintiff received treatment for her conditions at FEGS

from at least December 2013 to June 2015 and at the Jewish Board

from June 2015 at least to the date of the ALJ’s decision. Tr.

473-584, 638, 932-1146. Her treating psychiatrist at both

centers, Dr. Joseph Charles, recorded various written reports in

2014 and 2015. 3 The record contains two Treating Physician

Wellness Reports written by Dr. Charles, dated within twelve

months of the plaintiff’s application for SSI. In one report,

dated June 9, 2014, Dr. Charles stated that the plaintiff was

diagnosed with Bipolar Disorder, was very anxious, and had PTSD.

Id. at 474. In the second report, dated November 17, 2014, Dr.

Charles stated that the plaintiff had Bipolar II Disorder, PTSD,

and experienced other symptoms including sadness, crying,

yelling, insomnia, anhedonia, ideas of hopelessness,

helplessness, worthlessness, suicidal ideas, racing thoughts,

mood swings, irritability, and pressured speech. Id. at 484. In

both reports, Dr. Charles opined that the plaintiff was unable

to work for at least twelve months but did not provide a

specific reason. Id. at 475, 485. The Commissioner points out


3 Some portions of the record indicate that the plaintiff’s care with Dr.
Charles and Ms. Zulma Rodriguez began as early as 2011. Tr. 473, 627. The
defendant states that Dr. Charles began treating the plaintiff in February
2014. See Def.’s Br. at 3-4 n.1; Tr. 940-48. The last treatment notes from
Dr. Charles are from October 2015. Tr. 981-82.


                                      9
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 10 of 21



that in both reports, Dr. Charles failed to note any functional

limitations, but in both forms, the section of the report that

Dr. Charles checked to note that the plaintiff was “unable to

work for at least 12 months” instructed the doctor to “check

only one of the following” and only asked for further

information if the doctor identified specific limitations. Id.

In both reports, Dr. Charles also stated that the plaintiff’s

condition had not resolved or stabilized. Id. On October 25,

2014, Dr. Charles joined a report authored by Zulma Rodriguez,

LMSW, that noted the plaintiff’s diagnoses for “Bipolar Disorder

II” and “Post-Traumatic Stress Disorder,” as well as “Obesity”

and “Homelessness” and noted that the plaintiff was “continuing

to present anxious and feels that relaxation exercises don’t

work for her.” Id. at 574, 581. The report noted moderate

impairments in the areas of “Interpersonal/Social” and “Leisure

(hobbies, inter[e]sts, etc)” and mild impairments in

“Educational/Vocational,” “Home Management,” and

“Personal/Health Management.” Id. at 575. The report did not

purport to assess some of the functions that the Commissioner

uses in its “special technique” to evaluate mental impairments,

namely: understanding, remembering or applying information;

interacting with others; concentrating, persisting, or

maintaining pace; and adapting or managing oneself. See 20

C.F.R. §§ 416.920a(a) and 416.920a(c)(3).


                                   10
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 11 of 21



     Subsequent reports from FEGS attested to the plaintiff’s

inability to work for twelve months. Tr. 487 (report dated

December 22, 2014). In a detailed Wellness Report dated January

13, 2015, the Medical Director of FEGS reported the plaintiff

was in psychiatric treatment, and that according to her treater

the plaintiff “has been deemed not stable to work for the next

12 months, SSI is recommended.” Id. at 502.

     The Magistrate Judge found that the ALJ properly developed

the record by obtaining the complete medical records from the

plaintiff’s medical providers, citing 42 U.S.C. § 423(d)(5)(B).

However, the ALJ should have developed the record to determine

the bases for Dr. Charles’s conclusion in both of his Wellness

Reports that the plaintiff had limitations that resulted in her

inability to work for at least twelve months. “[E]ven if the

clinical findings were inadequate, it was the ALJ’s duty to seek

additional information from [the treating physician] sua

sponte.” Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998)

(citation omitted); see also Rolon v. Comm’r of Soc. Sec., 994

F. Supp. 2d 496, 504 (S.D.N.Y. 2014) (“[I]f a physician’s report

is believed to be insufficiently explained, . . . the ALJ must

seek clarification and additional information from the

physician, as needed, to fill any clear gaps before rejecting

the doctor’s opinion.”) (collecting cases); Moreira v. Colvin,

No. 13-CV-4850, 2014 WL 4634296, at *5-*6 (S.D.N.Y. Sept. 15,


                                   11
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 12 of 21



2014)(collecting cases); Torres v. Comm’r of Soc. Sec., No. 13-

CV-730, 2014 WL 406933, at *4-*5 (S.D.N.Y. Feb. 3, 2014) (error

for ALJ to fail to ask for treatment notes and functional

analysis from the plaintiff’s treating physician). 4 Because the

ALJ has an affirmative duty to develop the record and because

this duty is heightened in cases involving mental illness, the

ALJ erred in not seeking clarification from Dr. Charles with

respect to the functional limitations caused by the plaintiff’s

psychological conditions. Accordingly, remand is appropriate so

that the ALJ can seek additional information from Dr. Charles to

clarify the gaps in the record related to Dr. Charles’s medical

opinions.

                                     B.

     The plaintiff also objects to Magistrate Judge Parker’s

conclusion that the ALJ’s failure to explain adequately his



4 The plaintiff cites 20 C.F.R. § 416.912(e) for the proposition that the ALJ
must reach out to the treating source if evidence is inadequate for the
Commissioner to determine whether the plaintiff is disabled. In 2012, the
regulations were amended to delete Section 416.912(e) and to provide the ALJ
with more discretion to determine the best way to resolve any insufficiency
of evidence. See Monroe v. Berryhill, No. 17-CV-3373, 2018 WL 3912255, at *21
(S.D.N.Y. July 24, 2018), report and recommendation adopted, No. 17-CV-3373,
2018 WL 3910824 (S.D.N.Y. Aug. 15, 2018). Courts should apply the version of
the regulation in effect when the ALJ adjudicated the claim. See Lowry v.
Astrue, 474 F. App’x 801, 804 n.2 (2d Cir. 2012). However, even under the
amended regulations, the first option for the ALJ to resolve an insufficiency
in the record is to recontact the medical source. See 20 C.F.R. §
416.920b(b)(2)(i); see also Candelaria v. Saul, No. 18-CV-11261, 2020 WL
1000107, at *15 (S.D.N.Y. Feb. 14, 2020) (remanding to seek further medical
information to develop the record in accordance with 20 C.F.R. § 416.920b),
report and recommendation adopted, No. 18-CV-11261, 2020 WL 996441 (S.D.N.Y.
Mar. 2, 2020).



                                     12
    Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 13 of 21



rationale for not adhering to the treating physician rule was

harmless procedural error.

     The treating physician rule requires “deference to the

views of the physician who has engaged in the primary

treatment of the claimant” in determining the nature and

severity of the claimant’s impairment. 5 See Avila, 933 F. Supp.

2d at 653 (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.

2008)). An ALJ must accord controlling weight to a treating

physician’s opinion when it is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. See

20 C.F.R. § 416.927(c)(2); Shaw, 221 F.3d at 134. When a

treating physician’s opinion is not afforded controlling weight,

the Commissioner must apply various factors to determine what

weight, if any, to give the opinion. See 20 C.F.R.

§§ 416.927(c)(2)(i)-(ii) and 416.927(c)(3)-(6). The factors that

the ALJ must explicitly consider include “(1) the frequen[cy],


5 The Social Security Administration adopted regulations in March 2017 that
effectively abolished the treating physician rule; however, it did so only
for claims filed on or after March 27, 2017. See 20 C.F.R. § 416.920c(a) (“We
will not defer or give any specific evidentiary weight, including controlling
weight, to any medical opinion(s) . . . , including those from your medical
sources . . . . [W]e will consider those medical opinions . . . together
using the factors listed in paragraphs (c)(1) through (c)(5) of this section,
as appropriate.”). The plaintiff filed her claim before March 27, 2017. Thus,
the treating physician rule under the previously existing regulations
applies. See Tanya L. v. Comm’r of Soc. Sec., No. 17-CV-136, 2018 WL 2684106,
at *4 n.1 (D. Vt. June 5, 2018) (“Because Plaintiff filed her claims before
March 2017, however, the Court applies the treating physician rule under the
earlier regulations (20 C.F.R. § 416.927), and not under the more recent ones
(20 C.F.R. § 416.920c).”); see also Montes v. Comm’r of Soc. Sec., No. 18-CV-
1182, 2019 WL 1258897, at *2 n.4 (S.D.N.Y. Mar. 18, 2019).


                                     13
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 14 of 21



length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of

the opinion with the remaining medical evidence; and (4) whether

the physician is a specialist.” Estrella v. Berryhill, 925 F.3d

90, 95–96 (2d Cir. 2019) (citations omitted) (the “Burgess

factors” based on Burgess, 537 F.3d at 129).

     The Commissioner is also required to explain the weight it

gives to the opinion of a treating physician, with “good

reasons.” See 20 C.F.R. § 416.927(c)(2). A district court may

remand without hesitation “when the Commissioner has not

provided good reasons for the weight given to a treating

physician[’]s opinion.” Morgan v. Colvin, 592 F. App'x 49, 50

(2d Cir. 2015) (quoting Halloran v. Barnhart, 362 F.3d 28, 33

(2d Cir. 2004) (per curiam)); see also Mejia v. Berryhill, No.

16-CV-6513, 2017 WL 3267748, at *4 (S.D.N.Y. July 31, 2017).

     Where, as in this case, “mental health treatment is at

issue, the treating physician rule takes on added importance.”

Bodden v. Colvin, No. 14-CV-08731, 2015 WL 8757129, at *9

(S.D.N.Y. Dec. 14, 2015). Mental health patients have good days

and bad days; they “may respond to different stressors that are

not always active. Thus, the longitudinal relationship between a

mental health patient and her treating doctor provides the

physician with a rich and nuanced understanding of the patient’s

health that cannot be readily achieved by a single consultative


                                   14
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 15 of 21



examination.” Id.; Rodriguez v. Astrue, 07-CV-534, 2009 WL

637154, at *26 (S.D.N.Y. March 9, 2009) (“The mandate of the

treating-physician rule to give greater weight to the opinions

of doctors who have a relationship with a plaintiff is

particularly important in the mental-health context.”); see also

Davila v. Comm'r of Soc. Sec., No. 17-CV-6013, 2019 WL 1244661,

at *5–6 (S.D.N.Y. Mar. 18, 2019).

     The ALJ’s perfunctory discussion of Dr. Charles’s opinions

is as follows:

          In 2014, Joseph Charles, M.D., opined that the
          claimant was unable to work for at least 12
          months   (may   be  eligible   for   long-term
          disability benefits). This opinion is given
          little weight. The opinion was given prior to
          the protective filing date. Furthermore, the
          final responsibility for deciding whether the
          claimant is “disabled” under the Social
          Security Act is reserved to the Commissioner.

Id. at 35 (citations omitted).

     In deciding not to give the opinions of Dr. Charles

controlling weight, the ALJ did not discuss whether the opinions

were well-supported by acceptable clinical techniques. To the

extent that the ALJ considered whether Dr. Charles’s opinions

were inconsistent with other substantial evidence in the record,

he did not explain why the opinions of other consultative

examiners were given greater weight than the opinions of Dr.

Charles, who had treated the plaintiff for over two years and

was a specialist in psychiatry. The Second Circuit Court of


                                   15
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 16 of 21



Appeals has “frequently cautioned that ALJs should not rely

heavily on the findings of consultative physicians after a

single examination,” especially in the context of mental

illness. Ferraro v. Saul, No. 18-3684, 2020 WL 1189399, at *3

(2d Cir. Mar. 12, 2020) (citation omitted) (remanding the case

when the ALJ failed to provide good reasons for giving reduced

weight to the plaintiff’s treating physicians). “Cycles of

improvement and debilitating symptoms [of mental illness] are a

common occurrence, and in such circumstances it is error for an

ALJ to pick out a few isolated instances of improvement over a

period of months or years and to treat them as a basis for

concluding a claimant is capable of working.” Estrella, 925 F.3d

at 97 (citations omitted).

     The ALJ also did not give “good reasons” for giving the

opinions of Dr. Charles “little weight.” The ALJ did not even

purport to consider the Burgess factors. Rather, the ALJ

dismissed Dr. Charles’s opinions because they were before the

relevant time period and were limited to the opinion on

disability, which is reserved to the Commissioner. The fact that

the opinions were rendered before the plaintiff filed her

application is irrelevant because the opinions were rendered

within twelve months of the application, see 42 U.S.C.

§ 423(d)(5)(B), and commented on conditions expected to continue

for twelve months, see 42 U.S.C. § 1382c(a)(3). While it is true


                                   16
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 17 of 21



that Dr. Charles’s opinion with respect to disability is

reserved to the commissioner, see 20 C.F.R. § 416.927(d),

Dr. Charles offered specific opinions about the plaintiff’s

psychiatric conditions. The ALJ cannot rely on the lack of

opinions about the functional limitations from these psychiatric

conditions that caused Dr. Charles to conclude that they were

disabling when the ALJ failed to develop the record by

determining from Dr. Charles what functional limitations the

psychiatric conditions caused. The ALJ could not rely on the

gaps in the record when it was the ALJ’s responsibility to fill

those gaps.

     The Magistrate Judge correctly concluded that the ALJ’s

cursory dismissal of the treating physician’s opinions was

“procedural error” because it failed to consider explicitly the

factors required to be considered in explaining the lesser

weight afforded to the opinion of a treating physician. See

R. & R. 15. The Magistrate Judge concluded that this was

“harmless” error because Dr. Charles’s opinions were not medical

opinions to which the ALJ owed deference and by engaging in an

independent evaluation of the medical records. But Dr. Charles

plainly reached medical opinions about the plaintiff’s medical

conditions and their symptoms. While he did not tie those

medical conditions to the functional limitations that the ALJ

could have used to make a determination as to disability, the


                                   17
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 18 of 21



error was made by the ALJ in failing to develop the record and

cannot be considered to be harmless. The analysis of the ALJ’s

adherence to the treating physician rule is inextricably linked

to the ALJ’s failure to develop the record because “given the

ALJ’s affirmative duty to develop the administrative record, an

ALJ cannot reject a treating physician’s diagnosis without first

attempting to fill any clear gaps in the administrative record.”

Guillen, 679 F. App’x at 109 (citing Burgess, 537 F.3d at 129).

The lack of detail for why Dr. Charles concluded that the

plaintiff could not work for a period of twelve months was a gap

in the record for which the ALJ should have first sought

clarification. Furthermore, it is not for a Court to substitute

its own judgment for the medical judgments of treating

physicians, particularly when there are gaps in the record as to

why a treating physician concluded that a claimant was unable to

work for a twelve-month period. Cf. Rosa, 168 F.3d at 79. Nor

should a court “affirm an administrative action on grounds

different from those considered by the agency.” Melville v.

Apfel, 198 F.3d 45, 52 (2d Cir. 1999).

     The Commissioner argues that the ALJ is required to obtain

additional evidence “only where the facts of the particular case

suggest that further development is necessary to evaluate the

claimant’s condition fairly,” Francisco v. Comm’r of Soc. Sec.,

No. 13-CV-1486, 2015 WL 5316353, at *11 (S.D.N.Y. Sept. 11,


                                   18
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 19 of 21



2015) (citing Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29,

34 (2d Cir. 2013)), and that substantial evidence in the record

already exists for the ALJ to evaluate the plaintiff’s

impairments. These cases are readily distinguishable. In

Francisco, the court found that further development of the

record would not have been material to determining whether the

plaintiff had a severe impairment based on coronary artery

disease and sarcoidosis, when the plaintiff testified to jogging

and performed a job in the library in the relevant time period.

See 2015 WL 5316353, at *13, *15. In Tankisi, the Court of

Appeals held that the ALJ’s failure to obtain a medical source

statement did not require remand, when there was sufficient

evidence to support the conclusion based on the “quite

extensive” medical record that included an assessment of the

plaintiff’s limitations from at least one other treating

physician. See 521 F. App’x at 34. In this case, it is clear

that Dr. Charles was the plaintiff’s treating physician for at

least two years and that there was no other contrary statement

from a treating physician as to the effect of the plaintiff’s

concededly severe psychological conditions on the functional

requirements for work. Dr. Charles’s opinions as to what

limitations prevented the plaintiff from working was a gap in

the record that the ALJ was under an obligation to fill in order

to evaluate the plaintiff’s application fairly.


                                   19
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 20 of 21



     For the reasons stated above, remand is appropriate so that

the ALJ can clarify the bases for Dr. Charles’s opinions and set

forth good reasons for the weight he accords to Dr. Charles’s

opinions. See Davila, 2019 WL 1244661, at *8-*9; Fridie v.

Comm'r of Soc. Sec., No. 16-CV-09042, 2018 WL 1478133, at *10

(S.D.N.Y. Mar. 23, 2018); Santos, 2013 WL 5462337, at *6-*7.




                                   20
   Case 1:18-cv-07012-JGK-KHP Document 48 Filed 05/29/20 Page 21 of 21



                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the Court declines to follow the Report and

Recommendation of the Magistrate Judge. The plaintiff’s motion

for judgment on the pleadings is granted. This case is remanded

to the Commissioner for further proceedings consistent with this

Opinion. The Commissioner is free on remand to reconsider any

other conclusions in light of the expanded record. The

Commissioner’s motion for judgment on the pleadings is denied.

The Clerk is directed to enter judgment, to close this case, and

to close all pending motions.

SO ORDERED.

Dated:    New York, New York
          May 28, 2020
                                        ____________________________
                                            /s/ John G. Koeltl
                                               John G. Koeltl
                                        United States District Judge




                                   21
